Case 2:20-cv-02831-LMA-JVM Document 27 Filed 06/17/21 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

CIVIL ACTION NO.:
2:20-cv-0283 1-LMA-JVM

DAVID LAMOTHE, JR.
VERSUS
WALMART INC., WAL-MART

LOUISIANA, LLC AND WAL-MART
STORES EAST, LP

8
§
§
§
§
§
§
§
JOINT MOTION TO_ DISMISS WITH PREJUDICE

ON MOTION of plaintiff, David Lamothe, Jr., and defendants, Walmart Inc., Wal-

Mart Louisiana, LLC and Wal-Mart Stores East, LP, appearing herein through undersigned

counsel of record, and on suggesting to the Court that this cause has been compromised and

settled and therefore they desire to dismiss this suit, with prejudice, each party to bear their

own costs,

Respectfully submitted:

/s/ Evette E, Ungar
JOEL R. WALTZER (#19268)
EVETTE E. UNGAR (#29013)
WALTZER, WIYGUL & GARSIDE, LLC
3201 General DeGaulle Drive, Suite 200
New Orleans, LA 70114
Telephone: (504) 340-6300
Fax: (504) 340-6330
Email: joel@wweglaw.com
Email: evette@wweglaw.com
ATTORNEYS FOR PLAINTIFF

/s/ Roy Cc. Beard
ROY C. BEARD (#37174)
P, SINNOTT MARTIN (#37218)
MCCRANIE, SISTRUNK, ANZELMO,
HARDY, MCDANIEL & WELCH, LLC
909 Poydras Street, Suite 1000
New Orleans, LA 70112

Telephone: (504) 831-0946
Email: reb@mesalaw.com
Email: psm@mcesalaw.com

ATTORNEYS FOR DEFENDANT
